EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gillian Gardner on 08/25/2022.

The application has been amended as follows: 

CANCEL Claims 1, 10, 11, 12, and 13.

In Claim 2, line 1, DELETE “1” and INSERT --- 4 ---.
In Claim 2, line 2, after “compound of Formula (VI)” DELETE “or” and INSERT --- and ---.
In Claim 2, line 4, after DELETE “or” and INSERT --- and ---.

In Claim 3, line 1, DELETE “1” and INSERT --- 4 ---.
In Claim 3, line 3, after “amine of Formula (X)” DELETE “or” and INSERT --- and ---.
In Claim 3, line 4, after DELETE “or” and INSERT --- and ---.



In Claim 4, line 4, before “Formula (III A)” INSERT --- the glycidyl amine epoxy resin of ---.
In Claim 4, line 4, after “obtained by” DELETE “the reaction of the” and INSERT --- a reaction of a ---.
In Claim 4, line 5, DELETE “as defined in claim 1”
In Claim 4, line 5, after “diamine of Formula (I)” DELETE “;” and INSERT --- , wherein the glycidyl amine epoxy resin of Formula (II) is obtained by reaction of a diamine of Formula (I) with epichlorohydrin, wherein the structure of Formula (II) is represented by: 
    PNG
    media_image1.png
    138
    336
    media_image1.png
    Greyscale
Formula (II), and ---.
In Claim 4, line 6, DELETE “wherein the diamine of Formula (I) is” and INSERT --- wherein the structure of the diamine of Formula (I) is represented by ---.
In Claim 4, line 20, after “each R3 and R4 of the diamine of Formula (I)” DELETE “are” INSERT --- is ---.
In Claim 4, line 23, after “out of R1, R2, R3 and R4” INSERT --- of the diamine of Formula (I) ---.
In Claim 4, line 23, after “independently” and before “hindered” INSERT --- a ---.
In Claim 4, line 24, after “wherein the hindered aromatic is” INSERT --- an ---.

In Claim 8, line 8, after “Formula (III A) is obtained by” DELETE “the” and INSERT --- a ---.
In Claim 8, line 10, after “Formula (II) is obtained by” INSERT --- a ---.
In Claim 8, line 21 , after “a hindered amine due to” INSERT --- a ---.
In Claim 8, line 22 , after “at least one substitution on” DELETE “ring at ortho position to” and INSERT --- the ring at an ortho position to a ---.
In Claim 8, line 31, after “independently” and before “hindered” INSERT --- a ---.
In Claim 8, line 31, after “wherein the hindered aromatic is” INSERT --- an ---.

In Claim 14, line 4, DELETE “or” and INSERT --- and ---.

In Claim 15, line 4, DELETE “or” and INSERT --- and ---.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 8-9, 14 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 3, and 4 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The previous rejection of Claim(s) 8, 9, 14 and 15, under 35 U.S.C. 102(a)(1) as being anticipated by EP 0,496,163 A1 to Klein et al. (hereinafter Klein) are withdrawn in light of the amendments.

Allowable Subject Matter
Claims 2-4, 8-9, and 14-15, are allowed.
The following is an examiner’s statement of reasons for allowance:
The first closest prior art is US 2,884,406 A to Wegler et al. (hereinafter Wegler). Wegler teaches an accelerator having formula (III) 
    PNG
    media_image2.png
    83
    570
    media_image2.png
    Greyscale
 , wherein X is diphenylene-methane radical with the formula 
    PNG
    media_image3.png
    98
    211
    media_image3.png
    Greyscale
 (col 2, In 17- 40), wherein R1 is an alkyl such as isopropyl (col 2, In 29-30), R2 and R3 are either hydrogen or alkyl such as methyl (col 2,In 41-43), and R4 and R5 are hydrogen, halogen atom, alkyl or alkoxy radicals (col 2, In 45-46). Wegler further teaches the above formula III is mixed with a polyepoxides and hardeners such as cyclic anhydrides, and cured (col 3, In 1-35). 
Wegler does not teach wherein at least one amine group of Formula (I) is a hindered amine due to hindered aromatic ring and also does not teach wherein at least one R1-R4 is a hindered aromatic.

The second closest prior art is US 4,886,867 A to Lin et al. (hereinafter Lin). Lin teaches the difunctional epoxy resin formed by the reaction  
    PNG
    media_image4.png
    151
    598
    media_image4.png
    Greyscale
, wherein x=2-10, (col 3, In 45-65), and wherein R is a bisphenol A diglycidyl ether (col 4, ln 14-15), having the formula 
    PNG
    media_image5.png
    102
    440
    media_image5.png
    Greyscale
 (col 7, In 5). Lin further teaches the above epoxy resin is mixed with another epoxy resin such as EPON 828, heated and cured (Table 1, col 9, In 1-18). 
Lin does not teach wherein at least one amine group of Formula (I) is a hindered amine due to hindered aromatic ring and also does not teach wherein at least one R1-R4 is a hindered aromatic.

The last closest prior art is EP 0,496,163 A1 to Klein et al. (hereinafter Klein). Klein teaches the advanced polyepoxide having the formula 16, 
    PNG
    media_image6.png
    233
    753
    media_image6.png
    Greyscale
, (page 9, ln 35), wherein R is hydrogen (page 4, ln 9), the A is obtained from a polyepoxy prepared from a polyhydroxy hydrocarbon (page 3, ln 45 to page 4, ln 15) such as hydrogenated bisphenols (page 4, ln 25) and is preferably obtained from formula 11
    PNG
    media_image7.png
    140
    751
    media_image7.png
    Greyscale
(page 7, ln 15), R5 is an aryl or substituted aryl moiety (page 4, ln 19-27), a C3-20 tertiary alkyl (i.e. branched), R4 is C6-20 arylene that is optionally substituted (page 2, ln 48-53), and w is 0.8-16 (page 9, ln 43). 
Klein does not teach the claimed glycidyl amine epoxy resin having Formula (IIIA).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766 

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766